department of the treasury internal_revenue_service washington d c ok s 1a-b80 date ang contact person identification_number telephone number jt b2 employer_identification_number legend z o v l t w o h dear sir or madam this is in reply to your request for certain rulings regarding the proposed sale of your entire remaining interest in an apartment building complex you are recognized as exempt under sec_501 a of the internal_revenue_code code as an organization described in sec_501 and you are classified as a supporting_organization within the meaning of sec_509 you currently own m and certain related common elements m is one building constituting a single unit in n a condominium apartment complex n was contributed to you several years ago by a related for-profit corporation as a charitable gift and it was your principal asset you were not involved in the development of n and held it as a passive real_estate investment you previously concluded that it would be prudent to diversify your asset base and sell n in order to continue your exempt_activities you received an unsolicited offer to purchase n from an unrelated third party o o agreed to purchase all of your interests in n but subsequently could not obtain sufficient financing for such a purchase unless you agreed to take certain steps prior to the closing of the sale as o intended to sell the apartments as individual condominium units _ prior to'the expected'sale you requested and received a ruling from the service that the - sale of your interest in n to o would not adversely affect your tax-exempt status as an _2- re organization described in sec_501 of the code and that any gain on the sale of n would not constitute unrelated_business_taxable_income under sec_511 and sec_512 after receipt of this ruling o informed you that it could not obtain sufficient financing to purchase all of your interests in n but instead wished to purchase two of the three buildings comprising n together with an option to purchase m thereafter you received a revised private_letter_ruling that your sale to o of all your interests in n except m would not jeopardize your tax-exempt status nor would any gain thereon be subject_to taxation as unrelated_business_taxable_income since the first transaction you have taken certain actions to dispose_of your interest in m you have represented that state law required you to register m with the state real_estate commission before it could be offered for sale you also contacted parties who had expressed a prior interest in n and or m subsequently you received and accepted an offer from p to purchase your entire_interest in m in a single transaction you executed an option agreement with p whereby p received an option to purchase m p expects to exercise this option if it can obtain the requisite financing this transaction would be completed pursuant to a purchase and sale agreement you have negotiated with p to meet certain financing requirements imposed by the lender p has requested and you have agreed to permit p to take certain actions including filing an application_for a report from the state real_estate commission so p can complete sales to individual buyers shortly after p completes its acquisition of m such report and the additional condominium documentation necessary to create the individual condominium units to be sold by p will not however be recorded or be effective unless and until the sale to p of your interest in mis completed borne by p not you the sale of your interest in m to p is also conditioned upon you obtaining a favorable private_letter_ruling from the service regarding this transaction the option payments are to be applied to the purchase_price when the sale is closed all expense and risk associated with these actions are you represent that the sale is at fair_market_value that your interest in m will be sold on an as-is basis and that since you acquired your interest in n you have made no physical improvements to n including m any of the associated common elements and no acquisition_indebtedness as defined in sec_514 of the code in addition you have represented that there is no debt on m or you represent that you hold no other interests_in_real_property and the only prior sale of real_property undertaken by you was the initial sale of your other interests in n at which time you attempted to but were unsuccessful in selling your remaining interest in m you represent that you have had and will have no role in the sales or marketing of any individual condominium units by p all documentation necessary to further subdivide m into individual condominium units market individual units and meet the requirements of state law will be completed by p at its sole cost and expense subject_to your review and none of these documents will become effective unless the sale of your interest in m is completed the sale of m will be made to a single buyer in a single closing and p and its lender bear all risk that any individual units cannot be sold pursuant to any and all contracts executed between p and potential purchasers you have requested the following rulings re the sale of your interest in m will not adversely affect your tax-exempt status under sec_501 of the code any gain to you on the sale of your interest in m will not be unrelated_business_taxable_income under sec_511 and sec_512 of the code and will not be taxable to you as such any option payment income received by you as a result of the option e agreement in the event the sale is not completed will not be unrelated_business_taxable_income under sec_511 and sec_512 of the code and will not be taxable to you as such sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for one or more exempt purposes listed in such section no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages sec_511 of the code imposes a tax in the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than - a stock_in_trade or other_property of a kind which would properly be includable in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business this provision also states that there shall be excluded from unrelated_business_taxable_income all gains or losses recognized in connection with the organization's investment activities from the lapse or termination of options to buy or sell securities or real_property in 383_us_569 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sales purpose is ‘domifiant ee ne se nas ott ane g the submitted information and representations indicate that you received your interest in m by charitable gift and took no major actions to improve n and more specifically m m is your only real_estate asset and your only prior sale of real_property has been the original liquidation of your other interests in n in connection with the sale to p p will change the characterization of m from a single condominium unit with multiple apartment rental units to individual condominium units which it expects to sell to individual purchasers at its sole risk and expense you have agreed to take certain actions in connection therewith so that p might obtain its financing to complete the transaction you state that once m has been sold to p you will continue to carry on the activities that are the basis for your exemption under sec_501 of the code in the event that p does not exercise its option to purchase m or does not complete its purchase you will use the income you receive from the option agreement to continue to carry on the activities which are the basis for your exemption under sec_501 in addition you have represented that there is no debt on m or any of the associated common elements accordingly the information you have submitted establishes that in accordance with sec_1_501_c_3_-1 of the regulations you will continue to engage primarily in activities that accomplish exempt purposes and no substantial part of your activities will be in furtherance of nonexempt purposes amounts derived from the sale of m will be excluded from the computation of unrelated_business_taxable_income under sec_512 of the code furthermore in the event that the sale of m does not occur the income you might receive pursuant to the option agreement will also be excluded under sec_512 therefore based on the information submitted we have concluded that the sale of your interest in m will not adversely affect your tax-exempt status under sec_501 of the code any gain to you on the sale of your interest in m will not be unrelated_business_taxable_income under sec_511 and sec_512 of the code and will not be taxable to you as such any option payment income received by you as a result of the option e agreement in the event the sale is not completed will not be unrelated_business_taxable_income under sec_511 and sec_512 of the code and will not be taxable to you as such these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any changes that may have a bearing on your tax status should be reported to the service this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described re if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records sincerely yours - dd joseph chasin acting manager exempt_organizations technical group
